DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a). 
A.	Limitations as recited in claim 1, line 4 include: “   …ports…”.
B.	Limitations as recited in claim 1, line 7 include: “   …output ports…”.
C.	Limitations as recited in claim 1, line 15 include: “   …first metal layer…”.
D.	Limitations as recited in claim 8, lines 1-2 include: “.. a footprint area of the first rewiring layer under the antenna structure is greater than a foot print area of the antenna structure…”.

  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations A-D as recited in claims 1 and 8 above, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
2.	The disclosure is objected to because of the following informalities: 
A.	Limitations as recited in claim 1, line 4 include: “   …ports…”.
B.	Limitations as recited in claim 1, line 7 include: “   …output ports…”.
C.	Limitations as recited in claim 1, line 15 include: “   …first metal layer…”.
D.	Limitations as recited in claim 1, line 18 include: ” …the third packaging layer..”
	
The specification (see para 0001-0086) does not include description of “ports”, “output ports”, “first metal layer” and “third packaging layer” as recited in the limitations A-D above.
Appropriate correction is required.

				Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A.	Limitations as recited in claim 1, line 7 include: “   …output ports…”.
However, the specification does not include a description of the output ports of the antenna chip.
B.	Limitations as recited in claim 1, line 15 include: “  … the first metal bump is formed on the second rewiring layer, and bonded to the first metal layer…”.
		However, the specification does not include a description of the first metal layer.	
C.	Limitations as recited in claim 1, line 18 include: ” …a second antenna metal layer, formed on a top surface of the third packaging layer..”
However, the specification does not include a description of the third packaging layer.


II.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 2 recites the limitation "the material…" in line 2.
B.	Claim 2 recites the limitation "the material…" in line 3.
		There is insufficient antecedent basis for this limitation in the claim. Should the limitation read “a material”?


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811